EXHIBIT 99.1 OFFICER’S CERTIFICATE This Officer’s Certificate is furnished pursuant to Section 4.10 of that certain Sale and Servicing Agreement dated as of March 1, 2010, among BMW Financial Services NA, LLC, as Seller, Servicer, Administrator and Custodian, Citibank, NA, as Indenture Trustee, BMW FS Securities LLC, as Depositor, and the BMW Vehicle Owner Trust 2010-A, as Issuer (the “Sale and Servicing Agreement”) (all capitalized terms used herein without definition have the respective meanings specified in the Sale and Servicing Agreement). THE UNDERSIGNED HEREBY CERTIFIES THAT: 1.I am a duly authorized officer of the Servicer; 2.I have reviewed the terms of the Sale and Servicing Agreement and I have made, or have caused to be made under my supervision, a detailed review of the transactions and conditions of the Servicer and the performance of its obligations there under during the period from January 1, 2011 to December 31, 2011; 3.To my knowledge, based on the review described in paragraph 2, the Servicer has fulfilled all its obligations under the Sale and Servicing Agreement, during the period from January 1, 2011 to December31,2011, except as set forth below. Described below are the exceptions, if any, to paragraph 3 by listing, in detail, the nature of the condition or event, the period during which it has existed and the action which the Servicer has taken, is taking, or proposes to take with respect to each such condition or event:NONE IN WITNESS WHEREOF, I have affixed hereunto set my hand this 28thday of March, 2012. By:BMW Financial Services NA, LLC By: /s/ Joachim Hensel Name:Joachim Hensel Title: Chief Financial Officer
